UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
DOUGLAS K. STEWARD, )
)
Plaintiff, )
) .
v ) Civil Action No.   6
)
FEDERAL BUREAU OF INVESTIGATION, ) F I L E D
> ruiz
Defendant. ) 1 2013
) C|erk, U.S District& Bankruptcy
Courts for me Disrrict of Co|umbia
MEMORANDUM OPINION

According to plaintiff, the Federal Bureau of lnvestigation and other law enforcement
organizations claim that "they do not have authority to investigate Ohio criminal cops,"
notwithstanding his evidence "to show that these white criminal cops and their cohorts have
murdered and destroyed many Americans[’] lives in Ohio." Cornpl. at l (page numbers
designated by the Court). Plaintiff is "in urgent need of a investigated [sic]," and claims to have
endured "financial hardships because of the crimes commit[ted] against [him] by these
criminals." Ia'. at 2. He demands "compensate[ion] over one billion dollars." Ia’.

Rule 8(a) of the F ederal Rules of Civil Procedure requires that a complaint contain a
short and plain statement of the grounds upon which the court’s jurisdiction depends, a short and
plain statement of the claim showing that the pleader is entitled to relief, and a demand for
judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendant of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the
doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. l977).

As drafted, plaintiff s pleading fails to accomplish even these minimal goals. He fails to
make a short and plain statement showing that he is entitled to relief. Furthermore, insofar as
plaintiff demands that the FBI conduct an investigation, the Court has no authority to order such
relief. "It is well-settled that a writ of mandamus is not available to compel discretionary acts,"
Cox v. Sec'y of Labor, 739 F. Supp. 28, 30 (D.D.C. l990) (citing cases), and the decision to
investigate any particular matter is left to the discretion of the Attomey General, see United
States v. Nixon, 418 U.S. 683, 693 (l974) (acknowledging that the Executive Branch "has
exclusive authority and absolute discretion to decide whether to prosecute a case").

An Order accompanies this Memorandum Opinion.

DATE: , '
67  l 5 United States District Judge